       Case 2:21-cv-02263-DDC-GEB Document 5 Filed 08/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


RANDY RIDDLE,

               Plaintiff,

v.                                                            Case No. 21-2263-DDC-GEB

DILLARD STORE SERVICES, INC.,

            Defendant.
____________________________________

                                MEMORANDUM AND ORDER

       In this lawsuit alleging workplace discrimination, see Doc. 1 at 4 (Compl. ¶¶ 22–28), the

parties have filed a Joint Motion to Compel Arbitration and Stay Proceedings (Doc. 4). The

Joint Motion explains that plaintiff signed “an Agreement to Arbitrate Legal Claims with

Dillard’s,” and that the “parties have agreed to submit this matter to binding arbitration under the

terms of this Agreement.” Id. at 1 (¶¶ 1–2). So, the Joint Motion asks the court “to compel

arbitration and stay all further proceedings pending arbitration of the claims raised in this

action.” Id.

       The court grants the Joint Motion (Doc. 4) for two reasons. First, the motion is filed

jointly. See id. (explaining that the parties jointly move the court for the relief requested). Thus,

no one opposes the motion. And our court’s Local Rules explain that unopposed motions

typically are granted “without further notice.” D. Kan. Rule 7.4(b). Second, the Federal

Arbitration Act authorizes a district court to compel arbitration and stay litigation while the

arbitration is pending. 9 U.S.C. §§ 3–4. Here, a stay is merited because “the making of the

agreement to arbitrate is not at issue.” Nat’l Am. Ins. Co. v. SCOR Reinsurance Co., 362 F.3d

1288, 1290 (10th Cir. 2004) (internal quotation marks and citation omitted). So, for two
       Case 2:21-cv-02263-DDC-GEB Document 5 Filed 08/20/21 Page 2 of 2




different reasons, the court grants the Joint Motion to Compel Arbitration and Stay Proceedings

(Doc. 4).

       IT IS THEREFORE ORDERED BY THE COURT THAT the parties’ Joint Motion

to Compel Arbitration and Stay Proceedings (Doc. 4) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT this case is stayed pending the

completion of arbitration.

       IT IS FURTHER ORDERED BY THE COURT THAT the parties must file a brief

status report when either the matter is resolved or by February 19, 2022, whichever is earlier.

       IT IS SO ORDERED.

       Dated this 20th day of August, 2021, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                                2
